DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending
Claims 6-9 and 12-15 are withdrawn from consideration
Claims 1-5, 10-11 and 16-17 are elected by the applicant and are currently examined on the merits below
Information Disclosure Statement
The Information Disclosure Statements filed on 03/28/2019, and 05/22/2019, are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Election/Restrictions
Applicant’s election of species III directed to claims 1-5 and 10-11 in the reply filed on 12/07/2020 and preliminary amendment filed on 3/2/2021 is acknowledged.
Applicant's election with traverse of species III in the reply filed on 12/07/2020 is acknowledged.  The traversal is on the ground(s) that the restricted species are not distinct and examination of both claimed inventions together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of .  
	The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-11 and 16-17
Claim 1 recites the limitation “a held print job” in line 2. However, claim previously recites print job is held, therefore, it is unclear whether applicant is referring to the same held print job or different one. It appears it should be changed to “the held print job”, however, examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s).
Claim 1 further recites the limitation “printing instructions” in line 8. However, claim previously recites printing instructions in line 3 above, therefore, it is unclear whether applicant is referring to the same printing instructions or different one. It appears it should be changed to “the printing instructions”.
Claims 2-5 and 10-11 are also rejected since these depend upon claim 1.
Claim 5 recites the limitation “a rendering image” in line 3. However, claim 1 previously recites “a rendering image” in line 9, therefore, it is unclear whether applicant is referring to the same rendering image or different one. It appears it should be changed to “the rendering image”.
Claim 10 recites the limitations “the one rendering image”, “the other image forming apparatus” in line 3. There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting the one rendering image as the same rendering image from claim 1.
Claim 10 further recites the limitation “a rendering image” in line 4. However, claim 1 previously recites “a rendering image” in line 9, therefore, it is unclear whether applicant is referring to the same rendering image or different one. It appears it should be changed to “the rendering image”.
the predetermined rule” in the claim.
Claim 11 recites the limitations “the one rendering image”, “the other image forming apparatus” in line 3. There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting the one rendering image as the same rendering image from claim 1.
Claim 11 further recites the limitation “a rendering image” in line 4. However, claim 1 previously recites “a rendering image” in line 9, therefore, it is unclear whether applicant is referring to the same rendering image or different one. It appears it should be changed to “the rendering image”.
Claim 11 further recites the limitations “the predetermined rule” in line 5. There is insufficient antecedent basis for the limitation “the predetermined rule” in the claim.
Claim 16 recites the limitation “a held print job” in line 2. However, claim previously recites print job is held, therefore, it is unclear whether applicant is referring to the same held print job or different one. It appears it should be changed to “the held print job”, however, examiner suggests reciting similar claim language to maintain consistency with the previous claim recitation(s).
Claim 16 further recites the limitation “printing instructions” in line 5. However, claim previously recites printing instructions in line 3 above, therefore, it is unclear whether applicant is referring to the same printing instructions or different one. It appears it should be changed to “the printing instructions”.
Claim 17 recites the limitation “a held print job” in line 3. However, claim previously recites print job is held, therefore, it is unclear whether applicant is referring to the 
Claim 17 further recites the limitation “printing instructions” in line 6. However, claim previously recites printing instructions in line 4 above, therefore, it is unclear whether applicant is referring to the same printing instructions or different one. It appears it should be changed to “the printing instructions”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US 2017/0026538 in view of Sonogi, US 2014/0168695.
Regarding claim 1, Okada discloses an image forming apparatus (printing apparatus 100 as shown in figs. 1-2) capable of performing hold printing (job hold function) in which a received print job is held and printing of a held print job is performed paragraphs 64, 73, claim 8, note that hold function in which even a print job input to the printing apparatus is mandatorily held in a pre-printing state by the printing apparatus 100 and not performing printing until there is an instruction from a user for printing), the image forming apparatus comprising: 
one or more memories (ROM 207, fig. 2) storing instructions (paragraph 35, ROM stores various types of computer programs and the like to be executed by the CPU 210); 
and one or more processors (CPU 210 of control unit 205, fig. 2) which is capable of executing the instructions (control unit 205 has a CPU 210 and performs overall control of the processes, operations, and the like of various types of units included in the printing apparatus 100. A ROM 207 stores various types of computer programs and the like to be executed by the CPU 210. For example, the ROM 207 stores programs for causing the CPU 210 to execute the various processes, paragraphs 35, 71) causing the image forming apparatus to: 
perform preceding processing to perform in advance rendering for image data of the held print job before reception of printing instructions (paragraphs 65, in hold printing, “the control unit 205 (CPU 210) of the printing apparatus 100 does not start print processing based on the print job upon receiving the print job, but the image data is rendered by the codec 206 similarly to the case of printing the PDL data included in the print job. Then, the control unit 205 performs control such that the image data of the pages rendered by the codec 206 is stored sequentially in the HDD 209” and paragraph 73, “Note that the job hold processing performed in step S1205 is post-rip hold processing in which, as described above, the print data included in the print job is rendered (converted) into image data and thereafter the image data is stored”);
save a rendering image generated by the preceding processing in a storage apparatus (HDD 209, fig. 2) (paragraph 73, “the CPU 210 renders the print data of the print job into image data and stores the rendered image data in the HDD 209. Note that the job hold processing performed in step S1205 is post-rip hold processing in which, as described above, the print data included in the print job is rendered (converted) into image data and thereafter the image data is stored”; 
Okada fails to explicitly disclose determining whether or not it is possible to save a new rendering image in storage apparatus before preceding processing is performed, wherein whether or not to perform the preceding processing is determined in accordance with determination results.
However, Sonogi teaches determining whether or not it is possible to save a new rendering image (new rendering object, paragraph 54) in storage apparatus (RAM 204 or HDD 209, paragraph 35) before preceding processing (converting rendering object such as image into intermediate data 401, paragraph 31) is performed (it is determined whether or not the amount of memory usage of the intermediate data 401 will exceed the upper limit value if the rendering object is converted into intermediate data and added to the intermediate data 401, paragraph 53, the new rendering object is the rendering object who is when converted into intermediate data and then stored in the intermediate data 401 becomes a new rendering object, paragraph 54, therefore if memory exceeds limit, basically, if it is not possible to save the converted rendering object with intermediate data 401 (new rendering object), then avoidance processing is started instead, paragraphs 35, 53-54); 
if it is not possible to save the converted rendering object with intermediate data 401 (new rendering object), then avoidance processing is started instead and preceding processing such as converting rendering object into intermediate data is not performed, paragraphs 35, 53).
Okada and Sonogi are combinable because they both teach generating intermediate image data as pre-printing data before printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okada with the teachings of Sonogi for the purpose of analyzing memory for enough storage otherwise suspending generation of intermediate data and preventing image quality deterioration due to avoidance processing (Sonogi: paragraphs 7, 35).

Regarding claim 2, Combination of Okada with Sonogi further teaches wherein the preceding processing is performed in a case where it is determined that saving is possible (Sonogi, avoidance processing is not performed, basically NO in step S502, fig. 5, meaning that there is no memory overflow or memory limit is not exceeded than normal conversion of rendering object into intermediate data takes place, paragraphs 54, 50).
Okada and Sonogi are combinable because they both teach generating intermediate image data as pre-printing data before printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okada with the 

Regarding claim 4, Combination of Okada with Sonogi further teaches wherein it is determined that it is not possible to save the new rendering image in the storage apparatus in a case where a number of saved rendering images stored in the storage apparatus is larger than or equal to an upper limit value determined in advance (Sonogi, it is determined whether or not the amount of memory usage of the intermediate data 401 will exceed the upper limit value if the rendering object is converted into intermediate data and added to the intermediate data 401, paragraph 53, the new rendering object is the rendering object who is when converted into intermediate data and then stored in the intermediate data 401 becomes a new rendering object, paragraph 54, therefore if memory exceeds limit, basically, if it is not possible to save the converted rendering object with intermediate data 401 (new rendering object), then avoidance processing is started instead, paragraphs 35, 53-54).
Okada and Sonogi are combinable because they both teach generating intermediate image data as pre-printing data before printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okada with the teachings of Sonogi for the purpose of analyzing memory for enough storage otherwise suspending generation of intermediate data and preventing image quality deterioration due to avoidance processing (Sonogi: paragraphs 7, 35).

Regarding claim 17, which recites a non-transitory computer readable medium storage medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable storage medium is taught by Okada in paragraph 76.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada, US 2017/0026538 in view of Sonogi, US 2014/0168695 as applied in claim 1 above and further in view of Omura, US 2013/0258389.
Regarding claim 3, Combination of Okada with Sonogi further teaches wherein it is determined that it is not possible to save the new rendering image in the storage apparatus in a case where a rendering image saving area in the storage apparatus is more than a predetermined value (Sonogi, it is determined whether or not the amount of memory usage of the intermediate data 401 will exceed the upper limit value of memory (i.e.  usage of HDD or RAM is more than a upper limit value) if the rendering object is converted into intermediate data and added to the intermediate data 401, paragraph 53, the new rendering object is the rendering object who is when converted into intermediate data and then stored in the intermediate data 401 becomes a new rendering object, paragraph 54, therefore if memory exceeds limit, basically, if it is not possible to save the converted rendering object with intermediate data 401 (new rendering object), then avoidance processing is started instead, paragraphs 35, 53-54).

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okada with the teachings of Sonogi for the purpose of analyzing memory for enough storage otherwise suspending generation of intermediate data and preventing image quality deterioration due to avoidance processing (Sonogi: paragraphs 7, 35).
Okada with Sonogi does not teach determining that it is not possible to save rendering object where a remaining capacity of a rendering image saving area is less than a predetermined value.
However, Omura teaches determining that it is not possible to save rendering object where a remaining capacity of a rendering image saving area is less than a predetermined value (paragraph 89, when the remaining amount of storage capacity of the client devices 101/104 is equal to or less than a predetermined threshold value, the rendering resource providing service 310 determines that the client devices 101/104 cannot hold a rendering resource for rendering resource registration and rendering resource disclosure).
Okada & Sonogi are combinable with Omura because they all teach rendering printing data and executing printing functions.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okada & Sonogi with the teachings of Omura for the purpose of providing a rendering resource to an image forming device when the total amount of data of the rendering resource exceeds the .

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada, US 2017/0026538 in view of Sonogi, US 2014/0168695 as applied in claim 1 above and further in view of Yamada, US 2007/0047015.
Regarding claim 5, Combination of Okada with Sonogi further teaches wherein the preceding processing is performed after securing an unused area for saving the new rendering image (Sonogi, avoidance processing is not performed, basically NO in step S502, fig. 5, meaning that there is no memory overflow or memory limit is not exceeded than normal conversion of rendering object into intermediate data takes place and saved into HDD’s or RAM’s unused/free area/space, paragraphs 54, 50, 35).
Okada and Sonogi are combinable because they both teach generating intermediate image data as pre-printing data before printing.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okada with the teachings of Sonogi for the purpose of analyzing memory for enough storage otherwise suspending generation of intermediate data and preventing image quality deterioration due to avoidance processing (Sonogi: paragraphs 7, 35).
Okada with Sonogi fail to further teach after securing an unused area for saving the new image by deleting an image selected based on a predetermined rule from storage apparatus in a case where it is determined that saving is not possible.
paragraphs 72-76, when handling data that exceeds the storage capacity of the RAM 92, deleting data of comparatively low importance among data stored in the shared area of the RAM 92 when data needed to perform an operation exceeds the free space of the RAM 92. Thus, new data can be stored in the shared area as a result of free space that was created).
Okada & Sonogi are combinable with Yamada because they all teach storing printing data and executing printing functions.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okada & Sonogi with the teachings of Yamada for the purpose of even when handling data that exceeds the storage capacity of the RAM 92 can be stored by selectively deleting data and freeing space (Yamada: paragraph 73).

Regarding claim 10, Okada further discloses wherein the one rendering image is acquired from the other image forming apparatus (paragraphs 48, 72, PC with display is an image forming apparatus).
Okada with Sonogi fail to further teach wherein the one image is acquired after securing an unused area for saving the one image by deleting a image selected based on the predetermined rule from storage apparatus in a case where it is determined that saving is not possible.
However, Yamada teaches wherein the one image is acquired after securing an unused area for saving the one image by deleting an image selected based on the paragraphs 72-76, when handling data that exceeds the storage capacity of the RAM 92, deleting data of comparatively low importance among data stored in the shared area of the RAM 92 when data needed to perform an operation exceeds the free space of the RAM 92. Thus, new data can be stored in the shared area as a result of free space that was created).
Okada & Sonogi are combinable with Yamada because they all teach storing printing data and executing printing functions.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okada & Sonogi with the teachings of Yamada for the purpose of even when handling data that exceeds the storage capacity of the RAM 92 can be stored by selectively deleting data and freeing space (Yamada: paragraph 73).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okada, US 2017/0026538 in view of Sonogi, US 2014/0168695 as applied in claim 1 above and further in view of Tsuya, US 2009/0002772.
Regarding claim 11, Okada further discloses wherein the one rendering image is acquired from the other image forming apparatus (paragraphs 48, 72, PC with display is an image forming apparatus).
Okada with Sonogi fail to further teach after securing an unused area for saving image by transferring a image selected based on the predetermined rule from storage apparatus to the other image forming apparatus or another image forming apparatus 
However, Tsuya teaches after securing an unused area for saving image by transferring an image selected based on the predetermined rule from storage apparatus to the other image forming apparatus or another image forming apparatus different from the other image forming apparatus in a case where it is determined that saving is not possible (paragraph 74, since the transmission data transmitted to the external apparatus is deleted, it is also possible to prevent a condition in which the data stored in the " PcFaxOutBox" folder in the shared file storage area 13a exceeds the storable data capacity, thus making it impossible to input a new transmission file. Accordingly, it is possible to use the shared file storage area 13a effectively even when two or more users share the MFP 1).
Okada & Sonogi are combinable with Tsuya because they all teach storing, transmitting and performing printing functions.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Okada & Sonogi with the teachings of Tsuya for the purpose of effectively use the storage area by transferring and deleting old data to prevent exceeding the storage (Tsuya: paragraph 74).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sonogi, US 2018/0143790 – teaches hold printing and determining memory exceeding limits for storing rendering objects, paragraphs 6, 22, 39.
Omura, US 8,804,161 – teaches exceeding rendering resource storage upper limit, abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672